...   .

           AO 86A (Rev. 0]/09) Consent to Proceed Before a Magistrate Judge in a Misdemeanor Case



                                           UNITED STATES DISTRICT COURT
                                                                          for the

                     United States of America                                       )
                                 v.                                                 )
                                                                                    )
           x     Gregory Tristan Goss                                               )
                                Defendant                                           )

           CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE IN A MISDEMEANOR CASE

          .    A United States magistrate judge has explained to me the nature of the charges against me and the
          · maximum penalty that may be imposed on each charge if I am found guilty. The magistrate judge has
            also informed me of my right to a lawyer, my right to a jury trial, and my right to be tried, judged and
            sentenced before either a United States district judge or a United States magistrate judge.

              I consent to being tried before a United States magistrate judge, and I waive my rights to trial,
           judgment, and sentencing by a United States district judge.




                                                                                                                                         v
                                                                                                        Defendant's signature


                .          .          ·.      .      WaiverofaRighttoTrialbyJu~                                        ~. .
           I waiVe my nght to a Jury tna1.                                                    X     _If!          ~          .    ~-         .
                                                                                                         DefZrssi           .e


                           The United States consents to the jury-trial wavier: _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                  Government representative's signature


                                                                                    Government representative's printed name and title




                               David T. Courie
           Printed name of de]n9a~.
                                 's atto:J~fjf any)

           Date:                    ~~ 16


                      Case 5:18-mj-01195-KS Document 19 Filed 11/08/18 Page 1 of 1
